 


110 HR 1564 IH: National Estuary Protection Act
U.S. House of Representatives
2007-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1564 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2007 
Mr. Bishop of New York (for himself, Mr. Hinchey, Mr. Baird, Mr. Payne, Ms. Shea-Porter, and Mr. Courtney) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To amend the Federal Water Pollution Control Act to provide additional protection to estuaries of national significance. 
 
 
1.Short titleThis Act may be cited as the National Estuary Protection Act. 
2.Estuary of national significanceSection 101(a) of the Federal Water Pollution Control Act (33 U.S.C. 1251(a)) is amended— 
(1)by redesignating paragraphs (6) and (7) as paragraphs (7) and (8) respectively; and 
(2)inserting the following after paragraph (5): 
 
(6)it is the national policy that given the environmental risk that a floating storage regasification unit poses to an estuary, the construction or use of such a unit in an estuary of national significance be prohibited.. 
3.National estuary programSection 320(g) of the Federal Water Pollution Control Act (33 U.S.C. 1330(g)) is amended by adding at the end the following: 
 
(4)EligibilityTo be eligible to receive a grant under this subsection, an applicant for a grant shall certify to the Administrator that the applicant will not construct or use a floating storage regasification unit on an estuary of national significance. Such certification shall remain in effect subject to paragraph (5). 
(5)Agency or court orderA grant recipient under this subsection may construct or use a floating storage regasification unit on an estuary of national significance only if the recipient is ordered to do so by a Federal agency or court that has authority to issue such orders.. 
 
